Case 18-05307-sms      Doc 8   Filed 03/05/19 Entered 03/05/19 09:54:16       Desc Main
                               Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: March 5, 2019
                                                _________________________________

                                                           Sage M. Sigler
                                                    U.S. Bankruptcy Court Judge

 ________________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

In Re:                                    )
                                          )
Bobby Ray Smith and                       )   Case No. 17-67880-sms
Cheryl Kinsey Smith,                      )
                                          )   Chapter 13
         Debtors.                         )


Bobby Ray Smith and                    ) Adversary No.: 18−05307−sms
Cheryl Kinsey Smith                    )
                                       )
        Plaintiff(s)/Movant(s)        )
vs.                                    )
                                       )
Pacific Union Financial, LLC           )
                                       )
        Defendant/Respondent           )
_____________________________________________________________________________


                                 CONSENT ORDER
Case 18-05307-sms       Doc 8    Filed 03/05/19 Entered 03/05/19 09:54:16           Desc Main
                                 Document      Page 2 of 4


       On November 19, 2018, Debtors filed an Adversary Proceeding To Determine

Dischargeability Pursuant To Federal Rule Of Bankruptcy Procedure 4007 and 11 U.S.C. §

1328(c)(1) ("Adversary”) (Doc. 41). The parties have agreed to resolve the matter under the

following terms without any opposition from the Chapter 13 Trustee, and good cause has been

shown. Accordingly, the parties agree as follows:

                                              1.

       The debt held by the Defendant and secured by a mortgage granted on Plaintiff’s
residence, located at 3011 Olde Tabby Drive, Douglasville, Georgia 30135-9222 is provided for

in Debtor’s’ Confirmed Plan in accordance with 11 U.S.C. § 1322(b)(5).

                                              2.
       The debt held by the Defendant as referenced herein is not subject to discharge pursuant
to 11 U.S.C. § 1328(c)(1) and is thus excepted from any discharge order this Court may enter
upon Debtors’ completion of their plan.

       It is hereby ORDERED that the agreement as described herein is approved and is
adopted as the determination of this Court.

                                   [END OF DOCUMENT]
Case 18-05307-sms       Doc 8    Filed 03/05/19 Entered 03/05/19 09:54:16   Desc Main
                                 Document      Page 3 of 4


Prepared and Presented by:

 /s/ Matthew T. Berry________
Matthew T. Berry, GA Bar No.: 055663
Attorney for Movants/Debtors
2751 Buford Highway, NE, Suite 600
Atlanta, GA 30324
Tel. (404) 235-3334
Email: matt@mattberry.com

Consented to by:

/s/ Bret J. Chaness by Matthew Berry with express permission
Bret J. Chaness
Georgia Bar No.: 720572
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(678) 281-2730 (Telephone)
(404) 921-9016 (Facsimile)
bchaness@rubinlublin.com
Attorney for Pacific Union Financial, LLC

No opposition by:

 /s/By Matthew Berry w/ express permission
 K. Edward Safir
 GA Bar No. 622149
 Attorney for Chapter 13 Trustee
 191 Peachtree Street, NE
 Suite 2200
 Atlanta, GA 30303
 (404) 525-1110
Case 18-05307-sms       Doc 8    Filed 03/05/19 Entered 03/05/19 09:54:16   Desc Main
                                 Document      Page 4 of 4


                                   DISTRIBUTION LIST


Bobby Ray Smith & Cheryl Kinsey Smith
3011 Olde Tabby Drive
Douglasville, Georgia 30135-9222


Matthew Thomas Berry
Matthew T. Berry & Associates
Suite 600
2751 Buford Highway, NE
Atlanta, GA 30324


Mary Ida Townson
Chapter 13 Trustee
191 Peachtree Street, NE, Suite 2200
Atlanta, Georgia 30303-1740


Bret J. Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
